Citation Nr: 0703219	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  04-15 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously-denied claim of 
entitlement to service connection for an acquired psychiatric 
disability.

2.  Entitlement to an increased disability rating for 
service-connected cervical disc disease, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This case comes to the Board on appeal of a December 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.

Procedural history

The veteran served on active duty in the United States Air 
Force from April 1969 to November 1977.

Service connection for a cervical spine disability was 
granted by the RO in Montgomery, Alabama in a December 1981 
rating decision.  [The veteran subsequently moved from 
Alabama to Illinois; the Chicago RO now has jurisdiction over 
his claims.] 

Service connection for a psychiatric disability, claimed as a 
"nervous condition",  was initially denied by the RO in 
Montgomery, Alabama in the same December 1981 rating 
decision.  The veteran filed a notice of disagreement in 
December 1981; however, he indicated he only wished to appeal 
an unrelated issue in a statement received at the RO on March 
3, 1982.  

The veteran filed to reopen his previously-denied claim for 
entitlement to service connection for a "nervous condition" 
in May 1985, December 1985 and March 1986.  As detailed 
further in the analysis portion of the decision below, that 
issue was not addressed until an October 1992 rating decision 
by the Chicago RO, which did not reopen the veteran's claim 
based on a perceived lack of new and material evidence.

The current appeal stems from the above-referenced December 
2002 rating decision, which, in part, found that new and 
material evidence had not been submitted which was sufficient 
to reopen the previously-denied claim of entitlement to 
service connection for a nervous condition.  The December 
2002 rating decision also increased the veteran's service-
connected cervical disc disease to 20 percent disabling.  The 
veteran initiated an appeal of this decision and requested de 
novo review of his claims by a Decision Review Officer (DRO).  
The DRO issued a statement of the case (SOC) in March 2004 
that continued the previous denial of the claims.  The 
veteran's appeal was perfected with the timely submission of 
his substantive appeal (VA Form 9) in April 2004.  

As set forth in more detail below, the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disability is being reopened by the Board due to the receipt 
of evidence which is deemed to be new and material.  The 
issue is REMANDED to the RO via the VA Appeals Management 
Center (AMC) in Washington, DC, along with the issue of 
entitlement to an increased disability rating for the 
service-connected cervical disc disease.  

Issues not on appeal

Another issue which was on appeal, entitlement to service 
connection for thoraco-lumbar spine spondylitis, was granted 
by a Decision Review Officer (DRO) in a March 2004 rating 
decision.  The veteran initiated an appeal of that decision 
as to the 10 percent disability rating which was assigned.  
The DRO issued a statement of the case (SOC) in February 2005 
that continued the veteran's service-connected thoraco-lumbar 
spondylitis at 10 percent disabling.  The veteran failed to 
perfect an appeal of the issue with the timely submission of 
a substantive appeal.  
See 38 C.F.R. §§ 20.200, 20.302(b) (2006); see also Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 
U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].  Accordingly, 
that issue is not within the Board's jurisdiction and it will 
be discussed no further herein.

In an October 2004 rating decision, the RO found that new and 
material evidence had not been submitted which was sufficient 
to reopen the previously-denied claims of entitlement to 
service connection for left ankle sprain and recurrent 
sialodinitis of the right submandibular gland with 
hypertrophic scar.  To the Board's knowledge, the veteran has 
not disagreed with that decision, and those issues are 
therefore not in appellate status.  See Archbold, supra.


FINDINGS OF FACT

1.  In December 1981, the RO denied the veteran's claim of 
entitlement to service connection for a psychiatric 
disability.  A timely appeal as to that issue was not 
perfected.

2.  The evidence associated with the claims folder subsequent 
to RO's December 1981 rating decision pertains to the 
existence of a psychiatric disability, which had not been 
established at the time of the prior final denial.  The 
additionally received evidence is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial, and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The RO's December 1981 decision denying the claim of 
entitlement to service connection for a nervous condition is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2006).

2.  Since the December 1981 RO decision, new and material 
evidence has been received which serves to reopen the claim 
of entitlement to service connection for an acquired 
psychiatric disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for an 
acquired psychiatric disability.  Implicit in his claim is 
the contention that new and material evidence which is 
sufficient to reopen the previously-denied claim has been 
received. 

[As is discussed elsewhere in this decision, the second issue 
on appeal, entitlement to an increased disability rating for 
a cervical spine disability, is being remanded for additional 
development.]

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

For claims to reopen, the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the VCAA shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 38 
U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

Therefore, the VCAA duty to notify currently applies to the 
issue on appeal; the standard of review and duty to assist do 
not apply to the claim unless the claim is reopened.  
See Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claim in a letter from the 
AMC dated January 24, 2004, which specifically detailed the 
evidentiary requirements for new and material evidence to 
reopen a previously-denied service connection claim, along 
with the evidentiary requirements for service connection.  

With respect to notice to the veteran regarding new and 
material evidence, the January 2004 VCAA letter specifically 
explained that evidence sufficient to reopen the veteran's 
previously denied claims must be "new and material," 
closely following the regulatory language of 38 C.F.R. 
§ 3.156(a).  The Board further notes that the veteran was 
provided with specific notice as to what evidence would be 
material to his claim in the last final denial of record: 
"No psychiatric diagnosis was given."  As such, the veteran 
was advised of the bases for the previous denial to determine 
what evidence would be new and material to reopen the claim.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In any event, 
since the claim is being reopened, there can be no error 
based on any inadequate Kent notice.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
January 2004 letter [the Board notes that there is an 
additional VCAA letter of record dated September 17, 2002; 
however, there are a number of misstatements in the September 
2002 which are prejudicial to the veteran with respect to 
VCAA notice.  Therefore, the September 2002 letter will not 
be further discussed].  Specifically, the veteran was advised 
in the January 2004 letter that VA would assist him with 
obtaining relevant records from any Federal agency, including 
records from the military, VA Medical Centers and the Social 
Security Administration.  With respect to private treatment 
records, the January 2004 letter informed the veteran that VA 
would make reasonable efforts to obtain non-Federal evidence.  
Included with the January 2004 letter were copies of VA Form 
21-4142, Authorization and Consent to Release Information, 
for the veteran to complete so that the RO could obtain 
private records on his behalf.  The January 2004 letter 
specifically noted: "You must give us enough information 
about your records so that we can request them from the 
person or agency that has them.  If the holder of the records 
declines to give us the records, or asks for a fee to provide 
them, we'll notify you of the problem.  It's your 
responsibility to make sure we receive all requested records 
that aren't in the possession of a Federal department or 
agency" [Emphasis in original].  The veteran was also 
informed in the January 2004 VCAA letter that VA examination 
would be scheduled if necessary to make a decision on the 
claim.

Finally, the Board notes that the February 2006 VCAA letter 
specifically requested of the veteran: "Please send us any 
additional information or evidence."  This request complies 
with the requirements of 38 C.F.R. § 3.159 (b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  

The veteran was not initially provided notice of the VCAA 
prior to the initial adjudication of his claim, which was by 
rating decision in December 2002.  The Board is of course 
aware of the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  Crucially, the veteran 
was provided with VCAA notice through the January 2004 VCAA 
letter and his claim was readjudicated in the March 2004 SOC, 
after he was provided with the opportunity to submit evidence 
and argument in support of his claim and to respond to the VA 
notice.  Thus, any VCAA notice deficiency has been rectified, 
and there is no prejudice to the veteran in proceeding to 
consider his claim.  The veteran has pointed to no prejudice 
resulting from the timing of the VCAA notice. 

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  The veteran in this case 
seeks to reopen a previously denied claim of entitlement to 
service connection.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the veteran's claimed nervous 
condition.  In other words, any lack advisement as to those 
two elements is meaningless, because a disability rating and 
effective date were not assigned.  Though the veteran's claim 
was not reopened, he has received proper VCAA notice as to 
his obligations, and those of VA, with respect to elements 
(2), existence of a disability and (3), connection between 
the veteran's service and the claimed disability. 

Thus, there is no prejudice to the veteran in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Accordingly, additional VCAA notification is not warranted in 
this case.  
See DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist 

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of this claim.  The veteran has not requested a 
personal hearing.

Accordingly, the Board will proceed to a decision as to 
whether new and material evidence has been submitted which is 
sufficient to reopen the veteran's previously-denied claim of 
entitlement to service connection for an acquired psychiatric 
disability, claimed as a nervous condition.  As noted in the 
Introduction, the veteran's increased rating claim is being 
remanded for additional development.

Pertinent law and regulations

Service connection - in general 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including psychoses, when 
manifested to a compensable degree within the initial post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 
(2006).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2006)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in August 2002, the claim will be adjudicated by 
applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2006).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).



Analysis

Initial matter - last final denial

As was described in the Introduction, the veteran's initial 
claim of entitlement to service connection for an acquired 
psychiatric disability was denied in 
a December 1981 RO rating decision.  As was described in the 
Introduction, the veteran did not perfect an appeal.  The 
December 1981 rating decision is accordingly final.  

The veteran attempted to reopen his claim in May 1985, 
December 1985 and March 1986.  However, it does not appear 
that the RO properly adjudicated the issue.  Rating decisions 
dated in July 1985 and June 1986 considered the veteran's 
nervous problems with respect to a claim for non service-
connected pension benefits, but did not squarely address the 
issue of service connection.

The RO finally addressed the veteran's claim of entitlement 
to service connection in an October 1992 rating decision, 
which determined that new and material evidence which was 
sufficient to reopen the claims had not been received.  The 
veteran submitted a statement on December 18, 1992, 
indicating that he disagreed with the decision and inquiring 
as to his appellate rights.  The RO did not respond until 
March 11, 1996, when the veteran was sent a letter explaining 
that his claim had not been reopened and encouraging him to 
submit new and material evidence.  The veteran responded in 
April 1996, and the RO again sent the veteran a letter on May 
3, 1996 indicating his claim had been previously denied in 
1981 and encouraging him to submit new and material evidence.

Based on this procedural history, the Board does not believe 
that the October 1992 decision is final.  The veteran 
submitted a notice of disagreement on December 18, 1992 and 
inquired as to his appellate rights.  The RO was obligated to 
respond with a statement of the case.  See 38 U.S.C.A. § 7105 
(West 2002).  It did not do so.  Therefore, the veteran was 
unable to perfect an appeal of the October 1992 decision 
through no fault of his own.  See 38 C.F.R. § 20.302.  The 
October 1992 decision is accordingly not final.  

The Board therefore finds that the December 1981 rating 
decision is the last final denial of record in the instant 
case.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2006).  

New and material evidence

As explained above, the veteran's claim for service 
connection for an acquired psychiatric disorder may only be 
reopened if he submits new and material evidence.  See 38 
U.S.C.A. § 5108; Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  Therefore, the Board's inquiry will be directed 
to the question of whether any additionally submitted (i.e. 
after December 1981) evidence bears directly and 
substantially upon the specific matter under consideration, 
namely whether the veteran's has a current psychiatric 
disability related to service. See 38 C.F.R. § 3.156 (2006).

The RO's prior final denial in December 1981 was predicated 
on the absence of a current psychiatric disability and of 
necessity, medical nexus evidence [Hickson elements (1) and 
(3)].  The additional evidence which has been added to the 
record since the RO's December 1981 decision includes 
competent medical evidence indicating a current psychiatric 
disability.  Specifically, outpatient records from the North 
Chicago VAMC dated in 1985 evidence diagnoses of anxiety 
disorder.  Additionally, a private psychiatric assessment by 
S.M., Ph.D., indicates a diagnosis of schizoaffective 
disorder.  This evidence can therefore be considered "new" 
in that it was not previously considered by the RO, and 
"material" because it is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  See 38 C.F.R. § 3.156 (2006). 

Accordingly, new and material evidence has been submitted, 
and the veteran's claim for entitlement to service connection 
claim for an acquired psychiatric disability is reopened.  

Additional comments

Aa was alluded to in the VCAA discussion above, VA's 
statutory duty to assist the veteran in the development of 
his claim attaches at this juncture.  For the reasons 
explained in the remand section below, the Board finds that 
additional development is necessary before the Board may 
proceed to a decision on the merits of the reopened claim.

In addition, the standard of review changes at this point.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2006).  In evaluating the evidence and rendering a decision 
on the merits, the Board is required to assess the 
credibility, and therefore the probative value, of proffered 
evidence in the context of the record as a whole.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Justus 
presumption of credibility no longer attaches.

Although the evidence discussed above is adequate for the 
limited purposes of reopening the claim, this does not make 
it sufficient to allow the grant of the benefits sought.  See 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
[material evidence is evidence that would contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant the 
claim].  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for an acquired psychiatric 
disability, claimed as a nervous condition, is reopened.  
To that extent only, the appeal is allowed.




REMAND


The veteran seeks service connection for an acquired 
psychiatric disability.  He contends that his current 
psychiatric problems are a result of his period of active 
service.

There is evidence in the claims folder that the veteran is in 
receipt of Social Security (SSA) disability benefits.  The 
claims file does not contain any SSA records.  Those records 
are potentially pertinent to the veteran's claim.  Those 
records should be obtained for consideration in connection 
with the issues on appeal.  See Murincsak v. Derwinski, 
2 Vet. App. 363 (1992) [VA's duty to assist includes 
obtaining records from SSA and giving appropriate 
consideration and weight in determining whether to award or 
deny VA disability compensation benefits].

With respect to the veteran's claim of entitlement to service 
connection for an acquired psychiatric disability, the 
medical evidence which is currently of record does not fully 
address all of the medical questions which must be dealt with 
by the Board.  In particular, still open are the matters of 
the veteran's exact psychiatric diagnosis(es); the 
relationship between the veteran's service and any current 
psychiatric disability; and the relationship between the 
veteran psychiatric problems and his extensive history of 
alcohol abuse.

It is beyond the authority of the Board to itself answer 
these questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) [the Board is prohibited from exercising its own 
independent judgment to resolve medical questions].  The 
Board believes that these matters should be addressed by an 
appropriately qualified medical professional.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. 
§ 3.159(c)(4) (2006) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].

With respect to the second issue on appeal, entitlement to an 
increased disability rating for the service-connected 
cervical spine disability, the Board has already discussed 
the significance of the recent Dingess decision in the VCAA 
analysis above.  

The Court's holding in Dingess does not exclusively apply to 
service connection claims.  Indeed, with respect to claims 
for increased disability ratings, such as the instant case, 
Dingess dictates that the veteran is to be provided notice 
that an effective date for the award of benefits will be 
assigned if an increased disability rating is awarded.  The 
veteran has received no notice as to disability rating and 
effective date.  Accordingly, this issue must be also 
remanded for proper notice under Dingess/Hartman.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should send the veteran a 
corrective VCAA notice which complies 
with the notification requirements of 
the VCAA, to include as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  VBA should obtain copies of the SSA 
disability determination letter 
pertinent to the veteran's claim for 
Social Security disability benefits, 
along with copies of all medical 
records relied upon in reaching that 
determination.  All efforts in this 
regard should be documented in the 
claims folder.

3.  VBA should then arrange for the 
veteran to be examined in order to 
determine the specific nature and 
etiology of any current acquired 
psychiatric disability(ies).  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  The opinion should be 
associated with the veteran's VA claims 
folder.  

4.  After undertaking any additional 
development deemed by it to be 
appropriate, VBA should then 
readjudicate the veteran's claims for 
entitlement to service connection for 
an acquired psychiatric disability and 
entitlement to an increased disability 
rating for service-connected cervical 
disc disease, in light of all of the 
evidence of record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should 
be provided a supplemental statement of 
the case and given an appropriate 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


